Citation Nr: 1216093	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that declined to reopen a claim for service connection for low back disability, on the basis that new and material evidence had not been received.  

In its supplemental statement of the case, the RO apparently found new and material evidence to reopen the claim for service connection for low back disability.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2009, the Veteran testified during a hearing before RO personnel.  In March 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

The issue of service connection for low back disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied in a November 1971 rating decision; the Veteran did not appeal within one year of being notified.  

2.  An August 2004 rating decision continued the denial of service connection for low back disability; although a notice of disagreement was submitted and a statement of the case issued, the Veteran did not file a substantive appeal. 

3.  Evidence associated with the claims file since the August 2004 denial is not duplicative or cumulative of the evidence previously considered, and creates a reasonable possibility of substantiating a claim for service connection for low back disability. 


CONCLUSIONS OF LAW

1.  The November 1971 and August 2004 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the RO's August 2004 denial is new and material, and the claim for service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  There are enhanced notice duties in cases such as the present, where the matter involves an application to reopen a claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given that the Board has determined that new and material evidence has been received, the Board finds that any error in VA's duty to notify the Veteran with respect to reopening a claim is harmless. 


II.  Petition to Reopen

The RO originally denied service connection for a "slipped disc in back" by aggravation in November 1971, on the basis that there was a determination that the Veteran's low back condition existed prior to service, with no history of any unusual stress or strain in service which would aggravate the Veteran's low back condition beyond its natural course.

In August 2004, the RO continued to deny the claim for spondylolisthesis of L5-S1 on the basis that the evidence submitted was not new and material.

The evidence of record at the time of the last denial of the claim included the Veteran's original claim, his service treatment records, a November 1971 VA examination report, and VA treatment records.

The service treatment records show that the Veteran complained that his back hurt on lifting and running in February 1971.  In May 1971, the Veteran sought an orthopedic evaluation by a medical officer to change his profile.  X-rays taken in June 1971 revealed first degree spondylolisthesis.  The Veteran had continuing low back pain in July 1971, and was given a permanent profile for his back condition.  A Medical Board proceeding followed, and the Veteran was found not qualified for enlistment.

The report of the October 1971 VA examination reflects that the Veteran reported that his back worsened in active service.  He also reported that a month or so before entering active service, he was in an automobile wreck and hurt his right posterior chest.  He then reported that, about two weeks after entering active service, he hurt his back when carrying a buffing machine.  The Veteran reported treatment in the dispensary several times, but that he was never hospitalized.  Following examination, there was no evidence of a protruded disk; functioning of the Veteran's back was entirely normal, although the Veteran complained of pain in T12 and L1 and L2 regions.  The examiner noted the X-ray findings of spondylolisthesis at L5-S1.

The VA treatment records show complaints of low back pain from time to time in January 1974; acute thoracic lumbar back pain in October 2002; and complaints of low back pain in March 2004.

Based on this evidence, the RO concluded in November 1971 that the Veteran's back condition existed prior to service, and was not aggravated beyond its natural course in active service.   In August 2004, the RO concluded that the Veteran submitted no evidence showing that his back condition was permanently worsened by active service.
 
The present claim was initiated by the Veteran in October 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 2004 includes VA records showing treatment and assessment of degenerative disc disease of lumbar with chronic pain in June 2005; service personnel records, received in May 2008; a Medical Board summary form and clinical record of disposition, received in October 2008; VA records showing treating for chronic back pain from 2005 to 2009, and allegations by the Veteran that the back pain stemmed from an in-service injury; letters received in August 2006 from the Veteran's mother, father, and spouse, indicating that the Veteran was in good health prior to active service and that he got hurt in boot camp; private records showing treatment for back pain in August 2005 and in August 2006; a February 2009 VA examination report, opining that the Veteran's current low back pain was not caused by or related to his active service, and finding that the evidence showed no progression of the Veteran's mild first degree spondylolisthesis; a June 2009 hearing transcript; and Social Security Administration records showing that the Veteran's primary diagnosis was disorders of back (discogenic and degenerative), and that the Veteran was found disabled from December 2003; and statements by the Veteran.

The statements and testimony of the Veteran, and the statements of his mother and father, in particular are new, in that they provide a clearer picture of the injury the Veteran contends occurred in service.  They are also material as, assuming the credibility of the statements for the purpose of determining whether the claim should be reopened, they relate to a material fact and provide a reasonably possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received to reopen the claim of service connection for low back disability, the claim is reopened.


REMAND

The service treatment records and some post-service treatment records refer to a pre-service back injury.  On remand, the Veteran should be afforded another examination to address the potential etiology of the current low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's low back disability.  The examiner should be provided with the Veteran's claims files for review of the Veteran's medical history.  Following examination of the Veteran and any indicated testing, the examiner should provide an answer to the following:

A.  Did the Veteran's low back disorder clearly and unmistakably exist prior to service?

B.  If so, did the low back disorder clearly and unmistakably NOT undergo aggravation (i.e., chronic worsening) in service?

C.   Is the Veteran's current low back disorder etiologically related to the back disorder noted in service?

The rationale for any opinions offered should be provided.  

2.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the RO.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


